Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Fang Liu on 5/26/2021.
The application has been amended as follows: 
In the Claims, as filed 3/22/21, add a “d” at the end of every instance of the word elongate to read “elongated” and replace claims 18 and 19. 
Claim 1, line 2 should read: “an elongated piezoelectric body that is helically wound, wherein”
Claim 2, line 2 should read: “the elongated piezoelectric body is helically wound in a single direction.”
Claim 3, lines 2 and 3should read: “comprising an elongated core material, wherein the elongated piezoelectric body is helically wound around the elongated core material.”
Claim 4, line 2 should read: “the elongated core material is a conductor.”
Claim 5, lines 2 and 3 should read: “comprising an outer conductor on an outer peripheral side of the elongated piezoelectric body,  Application No. wherein the elongated core material and the outer conductor are electrically insulated from each”
Claim 8, line 2 should read: “the elongated piezoelectric body comprises a fiber that is composed of the optically active”
Claim 12, line 2 should read: “the elongated piezoelectric body is composed of a fiber that is composed of the optically”
Claim 13, line 2 should read: “the elongated piezoelectric body is wound at a helix angle of from 20° to 70°.”
Replace claim 18 to read: 
18. A piezoelectric fiber structure comprising: 
a first piezoelectric body comprising a first piezoelectric material, which is the piezoelectric material according to claim 1; and 
a second piezoelectric body comprising a second piezoelectric material, which is the piezoelectric material according to claim 1, in which an optically active polypeptide included in the second piezoelectric body has same chirality as an optically active polypeptide included in the first piezoelectric body of the first piezoelectric material, and a winding direction of the second piezoelectric body is opposite to that of the first piezoelectric body of the first piezoelectric material.
Replace claim 19 to read:
19. A piezoelectric fiber structure comprising: 
a first piezoelectric body comprising a first piezoelectric material, which is the piezoelectric material according to claim 1; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The references of the Prior Art fails to disclose, either alone or in obvious combination, a piezoelectric material comprising an optically active polypeptide comprising an animal protein having an optical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. SAN MARTIN/Primary Examiner, Art Unit 2837